 



EXHIBIT 10.1

ATMEL CORPORATION

2005 STOCK PLAN

(AS AMENDED AND RESTATED MAY 13, 2005)

     1. Background. The Plan permits the grant of Nonstatutory Stock Options,
Incentive Stock Options, Stock Purchase Rights, Stock Appreciation Rights, and
Restricted Stock Units.

     2. Purposes of the Plan. The purposes of this 2005 Stock Plan are:



  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

     3. Definitions. As used herein, the following definitions shall apply:

          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 5 of the Plan.

          (b) “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships and joint ventures) controlling, controlled by,
or under common control with the Company.

          (c) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options or Stock Purchase Rights are,
or will be, granted under the Plan.

          (d) “Annual Revenue” means the Company’s or a business unit’s net
sales for the Fiscal Year, determined in accordance with generally accepted
accounting principles; provided, however, that prior to the Fiscal Year, the
Committee shall determine whether any significant item(s) shall be excluded or
included from the calculation of Annual Revenue with respect to one or more
Participants.

          (e) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Purchase Rights, Stock Appreciation Rights, and
Restricted Stock Units.

          (f) “Award Agreement” means the written agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.

 



--------------------------------------------------------------------------------



 



          (g) “Board” means the Board of Directors of the Company.

          (h) “Cash Flow from Operations” means as to any Fiscal Year, the
Company’s cash generated from operating activities, or a business unit’s cash
generated from operating activities, determined in accordance with generally
acceptable accounting principles.

          (i) “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

          (j) “Committee” means a committee of Directors appointed by the Board
in accordance with Section 5 of the Plan.

          (k) “Common Stock” means the common stock of the Company.

          (l) “Company” means Atmel Corporation, a Delaware corporation.

          (m) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.

          (n) “Director” means a member of the Board, either as an Employee or
an Outside Director.

          (o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

          (p) “Earnings Per Share” means as to any Fiscal Year, the Company’s
Net Income or a business unit’s Pro Forma Net Income, divided by a weighted
average number of common shares outstanding and dilutive common equivalent
shares deemed outstanding.

          (q) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three months following the 91st day of such
leave any Incentive Stock Option held by the Optionee shall cease to be treated
as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

          (r) “Exercise Price” means the price at which a Share may be purchased
by a Participant pursuant to the exercise of an Option.

          (s) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

-2-



--------------------------------------------------------------------------------



 



          (t) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

                    (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day prior to the time of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

                    (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

                    (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

          (u) “Fiscal Year” means the fiscal year of the Company.

          (v) “Grant Date” means, with respect to an Award, the date that the
Award was granted.

          (w) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

          (x) “Net Income” means as to any Fiscal Year, the income after taxes
of the Company for the Fiscal Year determined in accordance with generally
accepted accounting principles, provided that prior to the Fiscal Year, the
Committee shall determine whether any significant item(s) shall be included or
excluded from the calculation of Net Income with respect to one or more
Participants.

          (y) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

          (z) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award grant. The Notice of Grant
is part of the Award Agreement.

          (aa) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

          (bb) “Operating Profit” means the Company’s or a business unit’s
profit from operations but excluding any unusual items, determined in accordance
with generally accepted accounting principles.

-3-



--------------------------------------------------------------------------------



 



          (cc) “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.

          (dd) “Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.

          (ee) “Option Exchange Program” means a program whereby outstanding
Options are surrendered or cancelled in exchange for the right to receive
options of the same type, of a different type and/or cash pursuant to such terms
as the Administrator may determine.

          (ff) “Optioned Stock” means the Common Stock subject to an Award.

          (gg) “Outside Director” means a Director who is not an Employee.

          (hh) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

          (ii) “Participant” means the holder of an outstanding Award, which
shall include an Optionee.

          (jj) “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant with respect to an Award. As determined by the Committee, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) Annual
Revenue, (b) Operating Profit, (c) Cash Flow from Operations, (d) Net Income,
(e) Pro Forma Net Income, (f) Earnings Per Share, and (g) Return on Sales. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be (i) measured in absolute terms, (ii) measured in
relative terms (including, but not limited to compared to another company or
companies), (iii) measured against the performance of the Company as a whole or
a segment of the Company and/or (iv) measured on a pre-tax or post-tax basis (if
applicable).

          (kk) “Plan” means this 2005 Stock Plan, as amended.

          (ll) “Pro Forma Net Income” means as to any business unit for any
Fiscal Year, the Controllable Profits of such business unit, minus allocations
of designated corporate expenses.

          (mm) “Reload Option” means an Option that automatically is granted if
a Participant pays the exercise price of an Option by tendering Shares.

          (nn) “Restricted Stock” means shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under Section 12 of the Plan.

          (oo) “Restricted Stock Purchase Agreement” means a written agreement
between the Company and the Optionee evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right. The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.

-4-



--------------------------------------------------------------------------------



 



          (pp) “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 14.

          (qq) “Retirement” means, in the case of an Employee or Director: (a) a
Termination of Service occurring on or after age sixty-five (65), or (b) a
Termination of Service occurring on or after age sixty (60) with at least ten
(10) Years of Service. With respect to a Consultant, no Termination of Service
shall be deemed to be on account of “Retirement.”

          (rr) “Return on Sales” means as to any Fiscal Year, the percentage
equal to the Company’s Net Income or the business unit’s Pro Forma Net Income,
divided by the Company’s or the business unit’s Annual Revenue, as applicable.

          (ss) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

          (tt) “Section 16(b)” means Section 16(b) of the Exchange Act.

          (uu) “Service Provider” means an Employee, Director or Consultant.

          (vv) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.

          (ww) “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with a related Option (either affiliated or tandem) that
pursuant to Section 13 is designated as an SAR.

          (xx) “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 12 of the Plan, as evidenced by a Notice of Grant.

          (yy) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

          (zz) “Termination of Service” means (a) in the case of an Employee, a
cessation of the employee-employer relationship between the Employee and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-employment or engagement as a consultant by the Company or
an Affiliate; (b) in the case of a Consultant, a cessation of the service
relationship between the Consultant and the Company or an Affiliate for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of an Affiliate, but
excluding any such termination where there is a simultaneous employment as an
Employee or re-engagement of the Consultant by the Company or an Affiliate; and
(c) in the case of a Director, a cessation of the Director’s service on the
Board for any reason, including, but not by way of limitation, a termination by
resignation, death, Disability, Retirement or non-reelection to the Board, but
excluding any such termination where there is a simultaneous employment as an
Employee or engagement as a Consultant by the Company or an Affiliate.

-5-



--------------------------------------------------------------------------------



 



     4. Stock Subject to the Plan. Subject to the provisions of Section 16 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 56,000,000 Shares. The Shares may be authorized, but unissued,
or reacquired Common Stock.

          If an Award expires or becomes unexercisable without having been
exercised in full, or is surrendered pursuant to an Option Exchange Program, the
unpurchased Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan, whether upon
exercise of an Option or Right, shall not be returned to the Plan and shall not
become available for future distribution under the Plan, except that if Shares
of Restricted Stock are repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan.

     5. Administration of the Plan.

          (a) Procedure.

                    (i) Multiple Administrative Bodies. The Plan may be
administered by different Committees with respect to different groups of Service
Providers.

                    (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code. For purposes of
qualifying grants of Awards as “performance-based compensation” under Section
162(m) of the Code, the Committee, in its discretion, may set restrictions based
upon the achievement of Performance Goals. The Performance Goals shall be set by
the Committee on or before the latest date permissible to enable the Awards to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Awards that are intended to qualify under Section 162(m) of the Code,
the Committee shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Awards under Section
162(m) of the Code (e.g., in determining the Performance Goals).

                    (iii) Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder shall be structured to satisfy the requirements for exemption under
Rule 16b-3.

                    (iv) Other Administration. Other than as provided above, the
Plan shall be administered by (A) the Board or (B) a Committee, which committee
shall be constituted to satisfy Applicable Laws.

          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:

                    (i) to determine the Fair Market Value;

-6-



--------------------------------------------------------------------------------



 



                    (ii) to select the Service Providers to whom Awards may be
granted hereunder;

                    (iii) to determine the number of shares of Common Stock to
be covered by each Award granted hereunder;

                    (iv) to approve forms of agreement for use under the Plan;

                    (v) to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Awards may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;

                    (vi) to construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan;

                    (vii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;

                    (viii) to modify or amend each Award (subject to Section
18(c) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;

                    (ix) to allow Optionees to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined. All elections by an Optionee to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

                    (x) to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Award previously
granted by the Administrator;

                    (xi) to make all other determinations deemed necessary or
advisable for administering the Plan.

          (c) Additional Power of Administrator Requiring Stockholder Approval.
The Administrator shall have authority to take the following actions, but only
if not otherwise prohibited by the provisions of the Plan and only if approval
by the Company’s stockholders is obtained:

                    (i) reduce the exercise price of any Award to the then
current Fair Market Value if the Fair Market Value of the Common Stock covered
by such Award shall have declined since the date the Award was granted;
provided, however, that the Administrator shall have the

-7-



--------------------------------------------------------------------------------



 



power to make adjustments in the exercise price of any Award pursuant to
Section 16 without the necessity of obtaining stockholder approval;

                    (ii) institute an Option Exchange Program to allow for the
cancellation of an outstanding Option followed by its immediate replacement with
a new Option with a lower exercise price, or with a different type of Award,
cash or a combination thereof; provided, however, that the Administrator shall
have the power to make adjustments in the exercise price of any Award pursuant
to Section 16 without the necessity of obtaining stockholder approval; and

                    (iii) institute any other program that would constitute a
revaluation or repricing of Options; provided, however, that the Administrator
shall have the power to make adjustments in the exercise price of any Award
pursuant to Section 16 without the necessity of obtaining stockholder approval.

          (d) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.

     6. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights, Stock
Appreciation Rights and Restricted Stock Units may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.

     7. Limitations.

          (a) Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 7(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

          (b) Neither the Plan nor any Award shall confer upon an Optionee any
right with respect to continuing the Optionee’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.

          (c) The following limitations shall apply to grants of Options, Stock
Purchase Rights, Stock Appreciation Rights and Restricted Stock Units:

                    (i) No Service Provider shall be granted, in any fiscal year
of the Company, Options, Stock Purchase Rights, Stock Appreciation Rights or
Restricted Stock Units to purchase more than 1,500,000 Shares.

                    (ii) In connection with his or her initial service, a
Service Provider may be granted Options, Stock Purchase Rights, Stock
Appreciation Rights or Restricted Stock Units to

-8-



--------------------------------------------------------------------------------



 



purchase up to an additional 1,500,000 Shares which shall not count against the
limit set forth in subsection (i) above.

                    (iii) The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 16.

                    (iv) If an Option, Stock Purchase Rights, Stock Appreciation
Rights or Restricted Stock Unit is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 16), the cancelled Option, Stock Purchase Rights, Stock
Appreciation Rights or Restricted Stock Units will be counted against the limits
set forth in subsections (i) and (ii) above. For this purpose, if the exercise
price of an Option, Stock Purchase Rights, Stock Appreciation Rights or
Restricted Stock Unit is reduced, the transaction will be treated as a
cancellation of the Option, Stock Purchase Rights, Stock Appreciation Rights or
Restricted Stock Units and the grant of a new Option, Stock Purchase Rights,
Stock Appreciation Rights or Restricted Stock Units.

     8. Term of Plan. Subject to Section 22 of the Plan, the Plan shall become
effective upon adoption by the Board and obtaining stockholder approval. The
Plan amends and restates the previous 1996 Stock Plan. It shall continue in
effect for a term of ten (10) years unless terminated earlier under Section 18
of the Plan.

     9. Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

     10. Option Exercise Price and Consideration.

          (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

                    (i) In the case of an Incentive Stock Option

                              (A) granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant.

                              (B) granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.

                    (ii) In the case of a Nonstatutory Stock Option, the per
Share exercise price shall be determined by the Administrator. In the case of a
Nonstatutory Stock Option intended

-9-



--------------------------------------------------------------------------------



 



to qualify as “performance-based compensation” within the meaning of Section
162(m) of the Code, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

                    (iii) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a merger or other corporate transaction.

          (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.

          (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:

                    (i) cash;

                    (ii) check;

                    (iii) other Shares, which in the case of Shares acquired
directly or indirectly from the Company, (A) have been vested and owned by the
Optionee for more than six months on the date of surrender, and (B) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised;

                    (iv) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;

                    (v) a reduction in the amount of any Company liability to
the Optionee, including any liability attributable to the Optionee’s
participation in any Company-sponsored deferred compensation program or
arrangement;

                    (vi) any combination of the foregoing methods of payment; or

                    (vii) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.

     11. Exercise of Option.

          (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. Except for options granted prior to October 11,
1996, or unless the Administrator provides otherwise, vesting of Options granted
hereunder shall be suspended during any unpaid leave of absence. An Option may
not be exercised for a fraction of a Share.

-10-



--------------------------------------------------------------------------------



 



                    An Option shall be deemed exercised when the Company
receives: (i) written or electronic notice of exercise (in accordance with the
Award Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 16 of the Plan.

                    Exercising an Option in any manner shall decrease the number
of Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

          (b) Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option shall remain exercisable for
three (3) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

          (c) Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Award Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

          (d) Death of Optionee. If an Optionee dies while a Service Provider,
the Option may be exercised following the Optionee’s death within such period of
time as is specified in the Award Agreement to the extent the Option is vested
on the date of death (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement), by the Optionee’s designated
beneficiary, provided such beneficiary has been designated prior to Optionee’s
death in a form acceptable to the Administrator. If no such beneficiary has been
designated by the Optionee,

-11-



--------------------------------------------------------------------------------



 



then such Option may be exercised by the personal representative of the
Optionee’s estate or by the person(s) to whom the Option is transferred pursuant
to the Optionee’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
death. If, at the time of death, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

     12. Stock Purchase Rights.

          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

          (b) Number of Shares. The Administrator shall have complete discretion
to determine the number of Stock Purchase Rights granted to any Participant,
provided that during any Fiscal Year, no Participant shall be granted Stock
Purchase Rights covering more than 1,500,000 Shares, unless in connection with
his or her initial service as described in Section 7(c)(ii).

          (c) Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
Disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate determined by the
Administrator.

          (d) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

          (e) Rights as a Shareholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 16
of the Plan.

     13. Stock Appreciation Rights.

          (a) Grant of SARs. Subject to the terms and conditions of the Plan, a
SAR may be granted to Employees and Consultants at any time and from time to
time as shall be determined

-12-



--------------------------------------------------------------------------------



 



by the Administrator, in its sole discretion. The Administrator may grant
affiliated SARs, freestanding SARs, tandem SARs, or any combination thereof.

                    (i) Number of Shares. The Administrator shall have complete
discretion to determine the number of SARs granted to any Participant, provided
that during any Fiscal Year, no Participant shall be granted SARs covering more
than 1,500,000 Shares, unless in connection with his or her initial service as
described in Section 7(c)(ii).

                    (ii) Exercise Price and Other Terms. The Administrator,
subject to the provisions of the Plan, shall have complete discretion to
determine the terms and conditions of SARs granted under the Plan. However, the
exercise price of a freestanding SAR shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date. The exercise price
of tandem or affiliated SARs shall equal the Exercise Price of the related
Option.

          (b) Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a tandem SAR granted in connection with an
Incentive Stock Option: (a) the tandem SAR shall expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the tandem SAR is exercised; and (c) the
tandem SAR shall be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.

          (c) Exercise of Affiliated SARs. An affiliated SAR shall be deemed to
be exercised upon the exercise of the related Option. The deemed exercise of an
affiliated SAR shall not necessitate a reduction in the number of Shares subject
to the related Option.

          (d) Exercise of Freestanding SARs. Freestanding SARs shall be
exercisable on such terms and conditions as the Administrator, in its sole
discretion, shall determine.

          (e) SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

          (f) Expiration of SARs. An SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Award Agreement. Notwithstanding the foregoing, the rules of
Section 11 also shall apply to SARs.

          (g) Payment of SAR Amount. Upon exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

                    (i) The difference between the Fair Market Value of a Share
on the date of exercise over the exercise price; times

                    (ii) The number of Shares with respect to which the SAR is
exercised.

-13-



--------------------------------------------------------------------------------



 



                    At the discretion of the Administrator, the payment upon SAR
exercise may be in cash, in Shares of equivalent value, or in some combination
thereof.

     14. Restricted Stock Units.

          (a) Grant of Restricted Stock Units. Restricted Stock Units may be
granted to Service Providers at any time and from time to time, as will be
determined by the Administrator, in its sole discretion.

          (b) Number of Shares. The Administrator will have complete discretion
in determining the number of Restricted Stock Units granted to each Participant,
provided that during any Fiscal Year, no Participant shall be granted Restricted
Stock Units covering more than 1,500,000 Shares, unless in connection with his
or her initial service as described in Section 7(c)(ii).

          (c) Value of Restricted Stock Units. Each Restricted Stock Unit will
have an initial value that is established by the Administrator on or before the
date of grant.

          (d) Performance Goals and Other Terms. The Administrator will set
Performance Goals or other vesting provisions (including, without limitation,
continued status as a Service Provider) in its discretion which, depending on
the extent to which they are met, will determine the number or value of
Restricted Stock Units that will be paid out to the Service Providers. The time
period during which the Performance Goals or other vesting provisions must be
met will be called the “Performance Period.” Each award of Restricted Stock
Units will be evidenced by an Award Agreement that will specify the Performance
Period, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. The Administrator may set Performance Goals based
upon the achievement of Company-wide, divisional, or individual goals,
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.

          (e) Duration of Performance Periods. The Administrator will set the
length of time for a Performance Period, subject to the following limits:

                    (i) The Performance Period related to Restricted Stock Units
with Performance Goals shall not be less than one (1) year; and

                    (ii) The Performance Period related to Restricted Stock
Units with time-based vesting provisions shall not be less than three (3) years;

     provided, however, that up to five percent (5%) of the shares currently
authorized for grant under the Plan may be subject to Restricted Stock Units
without such limits on the length of the Performance Period.

          (f) Earning of Restricted Stock Units. After the applicable
Performance Period has ended, the holder of Restricted Stock Units will be
entitled to receive a payout of the number of Restricted Stock Units earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding Performance Goals or other vesting
provisions have been achieved. After the grant of a Restricted Stock Units, the
Administrator shall not reduce or waive any Performance Goals or other vesting
provisions for such Restricted Stock Unit; provided, however, that the
Administrator, in its sole discretion, may reduce or waive any

-14-



--------------------------------------------------------------------------------



 



Performance Goals or other vesting provisions for such Restricted Stock Unit in
the event of a Participant’s death, Disability, or Retirement, or in the event
of the sale of substantially all of the assets of the Company, or a merger of
the Company with or into another entity pursuant to which the stockholders of
the Company before such transaction do not retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock of the Company
after such transaction.

          (g) Form and Timing of Payment of Restricted Stock Units. Payment of
earned Restricted Stock Units will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Restricted Stock Units in the form of cash, in Shares
(which have an aggregate Fair Market Value equal to the value of the earned
Restricted Stock Units at the close of the applicable Performance Period) or in
a combination thereof.

          (h) Cancellation of Restricted Stock Units. On the date set forth in
the Award Agreement, all unearned or unvested Restricted Stock Units will be
forfeited to the Company, and again will be available for grant under the Plan.

     15. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

     16. Adjustments Upon Changes in Capitalization, Dissolution or Liquidation,
Merger or Asset Sale.

          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number and class of Shares that may be
delivered under the Plan and/or the number, class, and price of Shares covered
by each outstanding Award, and the numerical Share limits in Sections 4, 7, 13
and 14 of the Plan, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Award.

          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any

-15-



--------------------------------------------------------------------------------



 



Company repurchase option applicable to any Shares purchased upon exercise of an
Award shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Award will terminate immediately
prior to the consummation of such proposed action.

          (c) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant will fully vest in and have
the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock will
lapse, and, with respect to Restricted Stock Units, all Performance Goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator will notify the
Participant in writing or electronically that the Option or Stock Appreciation
Right will be fully vested and exercisable for a period of 15 days from the date
of such notice, and the Option or Stock Appreciation Right will terminate upon
the expiration of such period.

                    For the purposes of this paragraph, the Award shall be
considered assumed if, following the merger or sale of assets, the Award confers
the right to purchase or receive, for each Share subject to the Award
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) or, in the case of a Stock
Appreciation Right upon the exercise of which the Administrator determines to
pay cash or a Restricted Stock Unit which the Administrator can determine to pay
in cash, the fair market value of the consideration received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
sale of assets is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit, for each
Share subject to such Award (or in the case of Restricted Stock Units, the
number of implied shares determined by dividing the value of the Restricted
Stock Units by the per Share consideration received by holders of Common Stock
in the merger or sale of assets), to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per Share
consideration received by holders of Common Stock in the merger or sale of
assets.

                    Notwithstanding anything in this Section 16(c) to the
contrary, an Award that vests, is earned or paid-out upon the satisfaction of
one or more Performance Goals will not be considered assumed if the Company or
its successor modifies any of such Performance Goals without the Participant’s
consent; provided, however, a modification to such Performance Goals only to
reflect the successor corporation’s corporate structure post-merger or post-sale
of assets will not be deemed to invalidate an otherwise valid Award assumption.

-16-



--------------------------------------------------------------------------------



 



     17. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Optionee within a
reasonable time after the date of such grant.

     18. Amendment and Termination of the Plan.

          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

          (b) Shareholder Approval. The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws, and to adopt material Plan amendments, including:

                    (i) A material increase in benefits accrued to Participants
under the Plan;

                    (ii) An increase in the number of shares that may be
optioned or sold under the Plan;

                    (iii) A material modification (expansion or reduction) of
the class of participants in the Plan; or

                    (iv) A provision permitting the Administrator to lapse or
waive restrictions on Awards at its discretion.

          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

     19. Conditions Upon Issuance of Shares.

          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

     20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any

-17-



--------------------------------------------------------------------------------



 



liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

     21. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

     22. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-18-



--------------------------------------------------------------------------------



 



ATMEL CORPORATION

2005 STOCK PLAN

(AS AMENDED AND RESTATED MAY 13, 2005)

STOCK OPTION AWARD AGREEMENT

             
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Award Agreement.
 
           
I.
  NOTICE OF STOCK OPTION GRANT        
 
           

  Name:        
 
           

  Address:        
 
           
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:
 
           

  Grant Number  
 
   
 
           

  Date of Grant  
 
   
 
           

  Vesting Commencement Date  
 
   
 
           

  Exercise Price per Share $
 
   
 
           

  Total Number of Shares Granted  
 
   
 
           

  Total Exercise Price $
 
   
 
           

  Type of Option:   ___ Incentive Stock Option    
 
           

      ___ Nonstatutory Stock Option    
 
           

  Term/Expiration Date:  
 
   
 
           

  Vesting Schedule:        
 
                This Option may be exercised, in whole or in part, in accordance
with the following schedule:
 
           
— of the Shares subject to the Option shall vest twelve months after the Vesting
Commencement Date, and — of the Shares subject to the Option will vest on the
last day of each — thereafter, subject to the Participant continuing to be a
Service Provider through each such dates.

 



--------------------------------------------------------------------------------



 



     Termination Period:

     This Option will be exercisable for thirty (30) days after Optionee ceases
to be a Service Provider to the extent it has vested as of such date; provided,
however, that if Optionee ceases to be a Service Provider as the result of his
or her death or Disability, this Option may be exercised for one (1) year after
Optionee ceases to be a Service Provider to the extent it has vested as of such
date. In no event may Optionee exercise this Option after the Term/Expiration
Date as provided above.

II. AGREEMENT

     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Grant attached as Part I of this Agreement
(the “Optionee”) an option (the “Option”) to purchase the number of Shares, as
set forth in the Notice of Grant, at the exercise price per share set forth in
the Notice of Grant (the “Exercise Price”), subject to the terms and conditions
of the Plan, which is incorporated herein by reference. Subject to Section 18(c)
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan shall prevail.

          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).

     2. Exercise of Option.

          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.

          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to Secretary of the Company. The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares, together with any applicable withholding taxes. This Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price, together
with any applicable withholding taxes.

          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:

          (a) cash; or

-2-



--------------------------------------------------------------------------------



 



          (b) check; or

          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or

          (d) with the Administrator’s consent, surrender of other, provided
Shares acquired from the Company (i) have been vested and owned by the Optionee
for more than six (6) months on the date of surrender, AND (ii) have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares.

     4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

     5. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.

     6. Tax Obligations.

          (a) Withholding Taxes. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.

          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee will immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

     7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

-3-



--------------------------------------------------------------------------------



 



     8. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

     By Optionee’s signature and the signature of the Company’s representative
below, Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Award Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

     
OPTIONEE:
  ATMEL CORPORATION
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
 
   
 
   
 
   
Residence Address
   

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A

2005 STOCK PLAN

(AS AMENDED AND RESTATED MAY 13, 2005

EXERCISE NOTICE

Atmel Corporation
2325 Orchard Parkway
San Jose, California 95131
Attention: Secretary

     1. Exercise of Option. Effective as of today, ________, 20____, the
undersigned (“Purchaser”) hereby elects to purchase ________ shares (the
“Shares”) of the Common Stock of Atmel Corporation (the “Company”) under and
pursuant to the 2005 Stock Plan, as amended (the “Plan”) and the Stock Option
Award Agreement dated, ________ (the “Award Agreement”). The purchase price for
the Shares shall be $_____, as required by the Award Agreement.

     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Award Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.

     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

     4. Rights as Shareholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 16 of the
Plan.

     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 



--------------------------------------------------------------------------------



 



     6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Agreement, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

     
Submitted by:
  Accepted by:
 
   
PURCHASER:
  ATMEL CORPORATION
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Its
 
   
Address:
  Address:
 
   
 
  2325 Orchard Parkway
San Jose, CA 95131
 
   
 
   
 
   

   

  Date Received

-2-



--------------------------------------------------------------------------------



 



ATMEL CORPORATION

2005 STOCK PLAN

(AS AMENDED AND RESTATED MAY 13, 2005)

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

             
Unless otherwise defined herein, the terms defined in the 2005 Stock Plan shall
have the same defined meanings in this Notice of Grant.
 
           

  Name:        
 
           

  Address:        
 
           
You have been granted the right to purchase Common Stock of the Company, subject
to the Company’s Repurchase Option and your ongoing status as a Service Provider
(as described in the Plan and the attached Restricted Stock Purchase Agreement),
as follows:
 
           

  Grant Number  
 
   
 
           

  Date of Grant  
 
   
 
           

  Price Per Share $
 
   
 
           

  Total Number of Shares Subject
to This Stock Purchase Right  
 
   
 
           

  Expiration Date:  
 
   
 
           
YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the 2005 Stock Plan and the Restricted Stock
Purchase Agreement, attached hereto as Exhibit A-1, both of which are made a
part of this document. You further agree to execute the attached Restricted
Stock Purchase Agreement as a condition to purchasing any shares under this
Stock Purchase Right.

     
GRANTEE:
  ATMEL CORPORATION
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

2005 STOCK PLAN

(AS AMENDED AND RESTATED MAY 13, 2005)

RESTRICTED STOCK PURCHASE AGREEMENT

     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Restricted Stock Purchase Agreement.

     WHEREAS the Purchaser named in the Notice of Grant, (the “Purchaser”) is an
Service Provider, and the Purchaser’s continued participation is considered by
the Company to be important for the Company’s continued growth; and

     WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement (the “Agreement”).

     NOW THEREFORE, the parties agree as follows:

     1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and
the Purchaser hereby agrees to purchase shares of the Company’s Common Stock
(the “Shares”), at the per Share purchase price and as otherwise described in
the Notice of Grant.

     2. Payment of Purchase Price. The purchase price for the Shares may be paid
by delivery to the Company at the time of execution of this Agreement of cash, a
check, or some combination thereof.

     3. Repurchase Option.

          (a) In the event the Purchaser ceases to be a Service Provider for any
or no reason (including death or disability) before all of the Shares are
released from the Company’s Repurchase Option (see Section 4), the Company
shall, upon the date of such termination (as reasonably fixed and determined by
the Company) have an irrevocable, exclusive option (the “Repurchase Option”) for
a period of sixty (60) days from such date to repurchase up to that number of
shares which constitute the Unreleased Shares (as defined in Section 4) at the
original purchase price per share (the “Repurchase Price”). The Repurchase
Option shall be exercised by the Company by delivering written notice to the
Purchaser or the Purchaser’s executor (with a copy to the Escrow Holder) AND, at
the Company’s option, (i) by delivering to the Purchaser or the Purchaser’s
executor a check in the amount of the aggregate Repurchase Price, or (ii) by
canceling an amount of the Purchaser’s indebtedness to the Company equal to the
aggregate Repurchase Price, or (iii) by a combination of (i) and (ii) so that
the combined payment and cancellation of indebtedness equals the aggregate
Repurchase Price. Upon delivery of such notice and the payment of the aggregate
Repurchase Price, the Company shall become the legal and beneficial owner of the
Shares being

-2-



--------------------------------------------------------------------------------



 



repurchased and all rights and interests therein or relating thereto, and the
Company shall have the right to retain and transfer to its own name the number
of Shares being repurchased by the Company.

          (b) Whenever the Company shall have the right to repurchase Shares
hereunder, the Company may designate and assign one or more employees, officers,
directors or shareholders of the Company or other persons or organizations to
exercise all or a part of the Company’s purchase rights under this Agreement and
purchase all or a part of such Shares. If the Fair Market Value of the Shares to
be repurchased on the date of such designation or assignment (the “Repurchase
FMV”) exceeds the aggregate Repurchase Price of such Shares, then each such
designee or assignee shall pay the Company cash equal to the difference between
the Repurchase FMV and the aggregate Repurchase Price of such Shares.

     4. Release of Shares From Repurchase Option.

          (a) ___ percent (___%) of the Shares shall be released from the
Company’s Repurchase Option [___[months/years]] after the Date of Grant and ___
percent (___%) of the Shares [at the end of each month thereafter], provided
that the Purchaser does not cease to be a Service Provider prior to the date of
any such release.

          (b) Any of the Shares that have not yet been released from the
Repurchase Option are referred to herein as “Unreleased Shares.”

          (c) The Shares that have been released from the Repurchase Option
shall be delivered to the Purchaser at the Purchaser’s request (see Section 6).

     5. Restriction on Transfer. Except for the escrow described in Section 6 or
the transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until such Shares
are released from the Company’s Repurchase Option in accordance with the
provisions of this Agreement, other than by will or the laws of descent and
distribution.

     6. Escrow of Shares.

          (a) To ensure the availability for delivery of the Purchaser’s
Unreleased Shares upon repurchase by the Company pursuant to the Repurchase
Option, the Purchaser shall, upon execution of this Agreement, deliver and
deposit with an escrow holder designated by the Company (the “Escrow Holder”)
the share certificates representing the Unreleased Shares, together with the
stock assignment duly endorsed in blank, attached hereto as Exhibit A-2. The
Unreleased Shares and stock assignment shall be held by the Escrow Holder,
pursuant to the Joint Escrow Instructions of the Company and Purchaser attached
hereto as Exhibit A-3, until such time as the Company’s Repurchase Option
expires.

          (b) The Escrow Holder shall not be liable for any act it may do or
omit to do with respect to holding the Unreleased Shares in escrow while acting
in good faith and in the exercise of its judgment.

-3-



--------------------------------------------------------------------------------



 



          (c) If the Company or any assignee exercises the Repurchase Option
hereunder, the Escrow Holder, upon receipt of written notice of such exercise
from the proposed transferee, shall take all steps necessary to accomplish such
transfer.

          (d) When the Repurchase Option has been exercised or expires
unexercised or a portion of the Shares has been released from the Repurchase
Option, upon request the Escrow Holder shall promptly cause a new certificate to
be issued for the released Shares and shall deliver the certificate to the
Company or the Purchaser, as the case may be.

          (e) Subject to the terms hereof, the Purchaser shall have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon. If, from time to time during the
term of the Repurchase Option, there is (i) any stock dividend, stock split or
other change in the Shares, or (ii) any merger or sale of all or substantially
all of the assets or other acquisition of the Company, any and all new,
substituted or additional securities to which the Purchaser is entitled by
reason of the Purchaser’s ownership of the Shares shall be immediately subject
to this escrow, deposited with the Escrow Holder and included thereafter as
“Shares” for purposes of this Agreement and the Repurchase Option.

     7. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

     8. Adjustment for Stock Split. All references to the number of Shares and
the purchase price of the Shares in this Agreement shall be appropriately
adjusted to reflect any stock split, stock dividend or other change in the
Shares which may be made by the Company after the date of this Agreement.

     9. Tax Consequences. The Purchaser has reviewed with the Purchaser’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.

     10. General Provisions.

          (a) This Agreement shall be governed by the internal substantive laws,
but not the choice of law rules of California. This Agreement, subject to the
terms and conditions of the Plan and the Notice of Grant, represents the entire
agreement between the parties with respect to the purchase of the Shares by the
Purchaser. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this

-4-



--------------------------------------------------------------------------------



 



Agreement, the terms and conditions of the Plan shall prevail. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Purchaser pursuant to the terms of this Agreement
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties at the addresses of the parties set forth at the end of this
Agreement or such other address as a party may request by notifying the other in
writing.

          Any notice to the Escrow Holder shall be sent to the Company’s address
with a copy to the other party hereto.

          (c) The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Purchaser
under this Agreement may only be assigned with the prior written consent of the
Company.

          (d) Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

          (e) The Purchaser agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.

          (f) PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR
PURCHASING SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

-5-



--------------------------------------------------------------------------------



 



     By Purchaser’s signature below, Purchaser represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Purchaser has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Purchaser agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Purchaser further agrees to notify the Company upon any change in the residence
indicated in the Notice of Grant.

     
PURCHASER:
  ATMEL CORPORATION
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
DATED: __________
   
 
   

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A-2

ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED I, ________, hereby sell, assign and transfer unto
________ (________) shares of the Common Stock of Atmel Corporation standing in
my name of the books of said corporation represented by Certificate No. ________
herewith and do hereby irrevocably constitute and appoint ________ to transfer
the said stock on the books of the within named corporation with full power of
substitution in the premises.

     This Stock Assignment may be used only in accordance with the Restricted
Stock Purchase Agreement (the “Agreement”) between ________ and the undersigned
dated _____, 20__.

Dated: ______, 20___

     

   

  Signature

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3

JOINT ESCROW INSTRUCTIONS

_____, 20__

Corporate Secretary
Atmel Corporation
2325 Orchard Parkway
San Jose, California 95131

Dear ________:

     As Escrow Agent for both Atmel Corporation, a Delaware corporation (the
“Company”), and the undersigned purchaser of stock of the Company (the
“Purchaser”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Purchase
Agreement (“Agreement”) between the Company and the undersigned, in accordance
with the following instructions:

     1. In the event the Company and/or any assignee of the Company (referred to
collectively as the “Company”) exercises the Company’s Repurchase Option set
forth in the Agreement, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be purchased, the purchase
price, and the time for a closing hereunder at the principal office of the
Company. Purchaser and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.

     2. At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
being purchased pursuant to the exercise of the Company’s Repurchase Option.

     3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.

     4. Upon written request of the Purchaser, but no more than once per
calendar year, unless the Company’s Repurchase Option has been exercised, you
shall deliver to Purchaser a

 



--------------------------------------------------------------------------------



 



certificate or certificates representing so many shares of stock as are not then
subject to the Company’s Repurchase Option. Within 90 days after Purchaser
ceases to be a Service Provider, you shall deliver to Purchaser a certificate or
certificates representing the aggregate number of shares held or issued pursuant
to the Agreement and not purchased by the Company or its assignees pursuant to
exercise of the Company’s Repurchase Option.

     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.

     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

     10. You shall not be liable for the outlawing of any rights under the
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefore.

     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.

     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

2



--------------------------------------------------------------------------------



 



     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

     15. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

     
COMPANY:
  Atmel Corporation
 
   
PURCHASER:
   

   
 
   

   
 
   

   
 
   
ESCROW AGENT:
  Corporate Secretary,
Atmel Corporation

     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.

     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

3



--------------------------------------------------------------------------------



 



     18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of California.

     

  Very truly yours,
Atmel Corporation
 
   

   

  By
 
   

   

  Title
 
   

  PURCHASER:
 
   

   

  Signature
 
   

   

  Print Name
 
   

  ESCROW AGENT:
 
   

   

  Corporate Secretary

4



--------------------------------------------------------------------------------



 



ATMEL CORPORATION

2005 STOCK PLAN

(AS AMENDED AND RESTATED MAY 13, 2005)

NOTICE OF GRANT OF STOCK APPRECIATION RIGHT

             
 
           
Unless otherwise defined herein, the terms defined in the Atmel Corporation 2005
Stock Plan (the “Plan”) shall have the same defined meanings in this Notice of
Grant.
 
           
You have been granted a Stock Appreciation Right subject to the terms and
conditions of the Plan and the attached Stock Appreciation Right Agreement (the
“Award Agreement”), as follows:
 
           

  Grant Number  
 
   
 
           

  Date of Grant  
 
   
 
           

  Vesting Commencement Date  
 
   
 
           

  Exercise Price per Share $
 
   
 
           

  Total Number of Shares Granted  
 
   
 
           

  Expiration Date:  
 
   
 
           

  Vesting Schedule:        
 
           
This Stock Appreciation Right shall vest, in whole or in part, in accordance
with the following schedule:
 
           
— of the Shares subject to the Option shall vest [______] months after the
Vesting Commencement Date, and — of the Shares subject to the Option will vest
on the last day of each — thereafter, subject to the Participant continuing to
be a Service Provider through each such dates.
 
           

  Termination Period:        
 
           
This Stock Appreciation Right shall be exercisable for thirty (30) days after
Participant ceases to be a Service Provider, unless such termination is due to
Participant’s death, Disability or Retirement. If Participant ceases to be a
Service Provider due to Participant’s death, Disability, this Stock Appreciation
Right shall be exercisable for one (1) year after Participant ceases to be
Service Provider. If Participant ceases to be a Service Provider due to
Participant’s Retirement, this Stock Appreciation Right shall be exercisable
until the Term/Expiration Date as provided above. Notwithstanding the foregoing,
in no event may this Stock Appreciation Right be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 18(c) of the Plan.

 



--------------------------------------------------------------------------------



 



     The Stock Appreciation Right evidenced by this Notice of Grant is part of
and subject in all respects to the terms and conditions of the attached Award
Agreement, the terms of which are hereby incorporated herein by reference as if
set forth herein in full, and the Plan (a copy of which has been made available
to you by the Company).

2



--------------------------------------------------------------------------------



 



ATMEL CORPORATION

2005 STOCK PLAN

(AS AMENDED AND RESTATED MAY 13, 2005)

STOCK APPRECIATION RIGHT AGREEMENT

     1) Grant of Stock Appreciation Right. The Administrator hereby grants to
the Participant (the “Participant”) named in the Notice of Grant attached to
(and part of) this Stock Appreciation Right Agreement, a Stock Appreciation
Right (the “Stock Appreciation Right”) to purchase the number of Shares as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Atmel Corporation 2005 Stock Plan (the “Plan”) which is incorporated herein
by reference (the Plan and the Notice of Grant together with this Stock
Appreciation Right Agreement are herein referred to as the “ Award Agreement” or
the “Stock Appreciation Right Agreement”). Subject to Section 18(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall prevail. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Award Agreement.

     2) Exercise of Stock Appreciation Right. This Stock Appreciation Right is
exercisable by delivery of an exercise notice, in the form attached as Exhibit A
(the “Exercise Notice”) or such other form or manner as the Administrator may
determine, which shall state the election to exercise the Stock Appreciation
Right and the number of Shares in respect of which the Stock Appreciation Right
is being exercised (the “Exercised Shares”). The Exercise Notice will be
completed by Participant and delivered to the Company in such form and manner as
the Administrator may determine. This Stock Appreciation Right shall be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice together with any applicable withholding taxes.

     Upon exercising the Stock Appreciation Right, the Participant shall receive
from the Company, for each Share exercised, an amount equal to (i) the Fair
Market Value of the Common Stock as of the date of such exercise, minus (ii) the
Exercise Price set forth in the Notice of Grant. Until Shares are issued in
respect of the exercise of this Stock Appreciation Right in accordance with Plan
Section 10(a), the Participant shall not have any of the rights or privileges of
a stockholder of the Company in respect of any of the Shares covered by this
Stock Appreciation Right.

     The Company’s obligation arising upon the exercise of this Stock
Appreciation Right shall be paid 100% in Shares. Shares withheld to satisfy
withholding obligations shall also be valued at its Fair Market Value on the
date of exercise. Any fractional Share due to a Participant upon exercise shall
be rounded down to the nearest whole Share.

     3) Non-Transferability of Stock Appreciation Right. This Stock Appreciation
Right may not be transferred in any manner otherwise than by will or by the laws
of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. Notwithstanding the foregoing sentence,
Participant may, in a manner and in accordance with terms specified by the
Administrator, transfer this Stock Appreciation Right to Participant’s spouse,
former spouse or

 



--------------------------------------------------------------------------------



 



dependent pursuant to a court-approved domestic relations order which relates to
the provision of child support, alimony payments or marital property rights. The
terms of the Plan and this Award Agreement will be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

     4) Withholding Taxes. Participant agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining
Participant) for the satisfaction of all Federal, state, and local income and
employment tax withholding requirements applicable to the Option exercise.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

     5) No Effect on Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT THE WILL OF
THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME, WITH OR WITHOUT
CAUSE.

     6) Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, this Award Agreement and the Notice of Grant constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant. This Award Agreement is governed by
California law except for that body of law pertaining to conflict of laws.

2



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Stock
Appreciation Right is granted under and governed by the terms and conditions of
the Plan and this Award Agreement. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

     
PURCHASER:
  ATMEL CORPORATION
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
DATED: _______
   
 
   
 
   
 
   
 
   
Residence Address
   

3



--------------------------------------------------------------------------------



 



EXHIBIT A

2005 STOCK PLAN

STOCK APPRECIATION RIGHT AGREEMENT

EXERCISE NOTICE

Atmel Corporation
2325 Orchard Parkway
San Jose, California 95131

     Attention: Secretary

     1) Exercise of Stock Appreciation Right. Effective as of today, ________,
20___, the undersigned (“Participant”) hereby elects to exercise ________ Shares
under and pursuant to the Atmel Corporation 2005 Stock Plan (the “Plan”) and the
Stock Appreciation Right Agreement dated _____, 20__ (the “Award Agreement”).
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Exercise Notice.

     2) Representations of Participant. Participant acknowledges that
Participant has received, read and understood the Plan and the Award Agreement
and agrees to abide by and be bound by their terms and conditions.

     3) Tax Consultation. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s exercise hereunder.
Participant represents that Participant has consulted with any tax consultants
Participant deems advisable in connection with the purchase or disposition of
the Shares and that Participant is not relying on the Company for any tax
advice.

     4) Entire Agreement; Governing Law. The Notice of Grant, the Plan and the
Award Agreement are incorporated herein by reference. This Exercise Notice, the
Notice of Grant, the Plan and the Award Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and Participant. This Award Agreement is governed by California law
except for that body of law pertaining to conflict of laws.

 



--------------------------------------------------------------------------------



 



ATMEL CORPORATION

2005 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Grant Number: «RSU_Number»

     Atmel Corporation. (the “Company”) hereby grants you, «First» «Middle»
«Last» (the “Participant”), an award of restricted stock units (“Restricted
Stock Units”) under the Atmel Corporation 2005 Stock Plan (the “Plan”). The date
of this Award Agreement is ________, 200__. Subject to the provisions of RSU
Exhibit A (attached) and of the Plan, the principal features of this Award are
as follows:

     Number of Restricted Stock Units: «RSU_Shares»

     Vesting Commencement Date:

     Vesting of Restricted Stock Units: The Restricted Stock Units will vest
according to the following schedule:

     — of the Restricted Stock Units subject to the Option shall vest [___]
months after the Vesting Commencement Date, and — of the Restricted Stock Units
subject to the Option will vest on the last day of each — thereafter, subject to
the Participant continuing to be a Service Provider through each such dates.

Unless otherwise defined herein or in RSU Exhibit A, capitalized terms herein or
in Appendix A will have the defined meanings ascribed to them in the Plan.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in RSU Exhibit A and the
Plan. For example, important additional information on vesting and forfeiture of
the Restricted Stock Units is contained in Paragraphs 3 through 5 of RSU
Exhibit A. PLEASE BE SURE TO READ ALL OF RSU EXHIBIT A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

     
PURCHASER:
  ATMEL CORPORATION
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
DATED: _______
   

 



--------------------------------------------------------------------------------



 



RSU EXHIBIT A

ATMEL CORPORATION

2005 STOCK PLAN

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

Grant # «RSU_Number»

     1. Grant. The Company hereby grants to the Participant under the Plan an
Award of «RSU_Shares» Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan.

     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 3 and 4, the Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

     3. Vesting Schedule. Subject to paragraph 4, the Restricted Stock Units
awarded by this Award Agreement will vest in the Participant according to the
vesting schedule set forth on the attached Restricted Stock Unit Award
Agreement, subject to the Participant’s continuing to be a Service Provider
through each such date.

     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, if Participant ceases to be a Service
Provider for any or no reason, the then-unvested Restricted Stock Units (after
taking into any accelerated vesting that may occur as the result of any such
termination) awarded by this Agreement will thereupon be forfeited at no cost to
the Company and the Participant will have no further rights thereunder.

     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in whole Shares, provided that to
the extent determined appropriate by the Company in its discretion, any federal,
state and local withholding taxes with respect to such Restricted Stock Units
will be paid by reducing the number of Shares actually paid to the Participant.

     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, the administrator or executor of the Participant’s estate. Any
such transferee must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until

 



--------------------------------------------------------------------------------



 



satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
shares so issuable. The Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit the Participant
to satisfy such tax withholding obligation, in whole or in part (without
limitation) by one or more of the following: (a) paying cash, (b) electing to
have the Company withhold otherwise deliverable shares of Common Stock having a
Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned shares of Common Stock
having a Fair Market Value equal to the amount required to be withheld, or
(d) selling a sufficient number of such shares of Common Stock otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. If the Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Section 3, the Participant will permanently forfeit such Shares and
the Shares will be returned to the Company at no cost to the Company.

     8. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

     9. No Effect on Employment or Service. The Participant’s employment or
other service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.

     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at Atmel Corporation,
2325 Orchard Parkway, San Jose, California 95131, or at such other address as
the Company may hereafter designate in writing.

     11. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

2



--------------------------------------------------------------------------------



 



     13. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.

     14. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

     15. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.

     16. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

     17. Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

3